Citation Nr: 0427645	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-03 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.  This case comes properly before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).


FINDINGS OF FACT

1.  The veteran did not have combat duty and his alleged in-
service stressors have not been verified for VA purposes by 
official records or any other supportive evidence.

2.  The veteran does not have post-traumatic stress disorder 
(PTSD) as a result of active military service.


CONCLUSION OF LAW

PTSD was not incurred in active military service; service 
connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 
1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, the veteran filed his claim 
prior to the enactment of the VCAA.  However, VA notified the 
claimant by a letter dated in November 2000 that VA would 
obtain all service personnel, service medical records, and VA 
medical records.  Records from private providers were 
associated with the claims file.  The RO sent the veteran 
letters in February 2001, March 2001, April 2001 and May 2001 
advising the veteran what additional information was 
necessary to complete his claim.  The duty to notify the 
appellant of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.  
Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's VA 
treatment records have been associated with the claims file.  
The veteran's service department medical records and 
personnel records have also been associated with the claims 
file.  The veteran was advised what evidence VA had 
requested, and notified in the February 2002 statement of the 
case and December 2002 supplemental statement of the case 
what evidence had been received.  There is no indication that 
any pertinent evidence was not received.  Thus, VA's duty to 
assist has been fulfilled.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d).  Establishing 
service connection for a disability that has not been clearly 
shown in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection for post-traumatic stress disorder (PTSD) 
requires:  (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed in-service stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  The United States Court of Appeals 
for Veterans Claims has held that "[w]here it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran was engaged in combat with the 
enemy and the claimed stressors are related to such combat, 
the veteran's lay testimony regarding claimed stressors must 
be accepted as conclusive as to their actual occurrence and 
no further development for corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be 'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  If the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors.

The veteran contends that he has PTSD, and that this is the 
result of traumatic and stressful events that occurred while 
he was serving as medic in Germany.  In a July 2001 rating 
decision, the RO denied the veteran's claim for entitlement 
to service connection for PTSD, as there was no conclusive 
evidence of a verifiable stressful event in service.  In a 
statement dated in December 2000, the veteran contends that 
while serving as a medic in Germany from 1973 to 1974, he 
witnessed an accidental death due to an asthma attack in an 
elevator, that he witnessed "one of my fellow medic friends 
die from an overdose of heroin" the night before he left 
Germany, and that he had to assist in an emergency surgery on 
a soldier without the benefit of an anesthetic.

The veteran was not, nor does he claim to have been, involved 
in combat.  Consequently, supporting documentation is 
necessary to corroborate the veteran's claimed in-service 
stressors.  Cohen, 10 Vet. App. 128.  The veteran's service 
department records are on file.  A review of these records 
must support the veteran's alleged non-combat stressors in 
order to sustain his claim for entitlement to service 
connection for PTSD.  Doran, 6 Vet. App. 283.  The veteran's 
service personnel records show that he served as a ward 
medical corpsman and medical clerk in Germany.  However, the 
veteran has stated that he can neither remember the names of 
the individuals involved in, nor the approximate dates of his 
claimed stressors, with the exception of the evening of the 
alleged medic-friend's heroin overdose as the night before he 
left Germany.

Private medical records spanning from August 1985 to January 
1990 indicate that the veteran had been hospitalized no fewer 
than nine times for depression and drug and alcohol treatment 
and rehabilitation.  Reports from these in-patient treatment 
periods indicate that the veteran had from "slightly" or 
"somewhat" depressed affect to a diagnosis of "major 
depression."  The veteran was first diagnosed with a 
psychiatric disorder during a February 1987 hospitalization, 
at which time he was diagnosed with major affective disorder.  
Occasionally, the veteran would show signs of suicidal 
ideation, however, one such occasion, in November 1987, was 
attributed to a break-up with a girlfriend.  Other incidents 
were attributed to his drug and alcohol use and/or his 
depression.  No references were made during these 
hospitalizations regarding the veteran's military service, 
with the exception of the veteran mentioning in August 1987 
that he had served for two years in the military and that he 
had been honorably discharged.  The veteran did not discuss 
any stressful or traumatic experiences in service.  Symptoms 
indicative of PTSD were also not discussed in these private 
reports.

At an October 2002 local hearing, the veteran contended that 
he began using drugs and alcohol to "relieve the stressful 
situations once I got off work [as a medic]."  In a 
statement received by the RO in March 2001, the veteran 
wrote:

Four months after I was inducted I was 
sent to a foreign country and told to 
perform a job that I never would have 
volunteered to do.  The last thing that I 
would like to add is that at that time I 
had never consumed alcohol or used drugs.  
I was thrust into an environment where 
alcohol and drug use was rampant and 
accepted as the norm.  Being young and 
nieve [sic] I feel now that I never had a 
chance of coming out of the experience 
unscared [sic].

However, in a private alcohol and drug treatment summary 
dated in January 1990, the veteran reported that he had his 
first drink at approximately the age of 17 years with 
friends, and that he "first started using drugs consisting 
of marijuana on his graduation night at the age of 18."  

At the October 2002 hearing, the veteran stated that his wife 
had joined him in Germany and worked at the military PX.  He 
also stated that he would talk to her about his "stressors 
that I had at work."  The veteran then stated, "[a] lot of 
the problems that developed as a result of my alcohol use and 
my drug use, she had to deal with that."  The RO received a 
statement from the veteran's now ex-wife in October 2002.  
Evidence indicates that the veteran and his spouse were 
divorced in 1983.  Although the statement indicates that the 
spouse had not seen the veteran drink or engage in "illegal 
drug activity" from the time she met him in approximately 
1970 until she joined him in Germany during his service in 
1973, the veteran's own statement to the private treatment 
facility shows that he was engaging in these activities prior 
to service.  The former spouse also stated that the veteran 
"went through a lot of mental and psychological changes 
while he was in the army [sic]," and that this was due to 
his experiences in service.  The veteran's ex-spouse, though 
competent to speak to what she observed in the veteran, has 
not been shown to possess the training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation, and his opinion thus does not constitute competent 
medical evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  The 
former spouse also mentioned stories the veteran would tell 
her after returning from service, including about "bad 
dreams" and "unusual sleeping patterns."  She further 
stated, "[o]ften he would say that he saw the face of a 
young black soldier who died from an asthma attack staring at 
him with bulging eyes."  Ultimately, the former spouse 
related their divorce to the veteran's experiences in 
service; she did not discuss any current observed psychiatric 
symptoms.

Likewise, a lay statement dated in October 2002, was received 
from a civilian friend of the veteran's who was with him in 
Germany.  This letter related that the veteran had complained 
of stress as a medic while in Germany.  The statement further 
indicated that the veteran would talk of watching a fellow 
soldier die of an asthma attack.  "[The veteran] was clearly 
shaken by this event and would continuously agonize over it 
and relate how he'd never seen anyone die in his life and how 
hard it was for him."  The letter also stated, "[The 
veteran] also had a lot of anxiety about his position.  He 
was surrounded by top-level professionals, doctors, dentists, 
and nurses and expressed his contempt for their demeanor 
towards him.  He was clearly stressed out!"  Moreover, the 
veteran indicated at his local hearing in October 2002 that 
the veteran and this friend had not been in contact in 
approximately 10 years.  This statement also did not discuss 
any current observed psychiatric symptoms.  

Service medical records show that the veteran sought 
treatment for "mental stress" due to "family problems-
wife back in States," in November 1973, and a treatment note 
from four days later indicated that the veteran was taking 
the medication valium.  Outpatient VA treatment notes from 
August 2000 indicate that the veteran was diagnosed with 
PTSD.  However, VA treatment notes from January 2001, the 
most recent psychiatric evidence associated with the claims 
file, indicated that the veteran's Axis I diagnosis was 
"depression improved."

The Board observes that upon testimony at his October 2002 
local hearing, the veteran has set forth numerous other 
stressors, which are anecdotal in nature, such as being 
drafted, working as a medic, working closely with officers, 
dealing with responsibilities, and living in a foreign 
country.  As such, these incidents are simultaneously routine 
for military service, as well as not normally subject to 
objective verification for purposes of service connection for 
PTSD.

Again, service connection for PTSD requires:  (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an in-service 
stressor.  The most current diagnosis in January 2001 is for 
depression, thus the first element is not met.  There is no 
credible supporting evidence that the veteran's claimed in-
service stressors occurred, and, as these stressors are 
anecdotal in nature, their verification is unlikely.  As 
there is no verified stressor, there can be no opinion as to 
the etiology of the veteran's alleged PTSD.

In sum, the Board finds that the veteran did not have combat 
duty and his alleged in-service stressors relating to 
anecdotal incidents, rather than verifiable incidents in 
service, have not been corroborated by official records.  
Furthermore, the veteran's lack of detail about the alleged 
incidents makes it impossible for them to be verified by the 
U.S. Armed Services Center for Research of Unit Records.  
While VA has a duty to assist the appellant in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  
The veteran's diagnosis of PTSD in August 2000, first shown 
many years after service, has not been attributed to a 
verified in-service stressor, but rather only to the 
veteran's own statements.  Moreover, the most recent 
diagnosis assigned to the veteran's psychiatric condition is 
depression, not PTSD.  Accordingly, service connection for 
PTSD must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case and the claim for service connection for 
PTSD must be denied.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).



ORDER

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



